  4:15-cr-03131-RGK-CRZ Doc # 83 Filed: 07/20/20 Page 1 of 1 - Page ID # 198




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:15CR3131

      vs.
                                                          ORDER
LANCE C. STOLL,

                   Defendant.


       IT IS ORDERED that the Petition for Offender Under Supervision (Filing no.
73) is dismissed without prejudice, and the defendant’s July 22, 2020 revocation
hearing is canceled.

      Dated this 20th day of July, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
